Foley, J. A. D.
(dissenting). I disagree with the majority’s basic holding that the consent judgment here involved did not constitute the recovery of a money judgment under section 3 of the Joint Tortfeasors Contribution Law (N. J. S. 2A:53A-3) because in my view such determination restricts the plain wording of the enactment and tends to defeat its purpose.
The policy of the Joint Tortfeasors Contribution Law is stated in N. J. S. 2A :53A-2:
‘‘The right of contribution exists among joint tortfeasors.”
It was designed to correct the “obvious lack of sense and justice in a rule which permits the entire burden of a loss, for which two defendants were equally, unintentionally responsible, to be shouldered onto one alone * * Kennedy v. Camp, 14 N. J. 390, 400 (1954). Obviously, the law is remedial and should be broadly construed to effectuate its purpose. See Frueh v. Kupper, 54 N. J. Super. 296 (Law Div. 1959).
*515Having in mind the mischief the Legislature sought to remedy, I can see no valid reason for, in effect, reading into the law a legislative intention that the recovery of a money judgment entered by consent and resulting from a settlement, could not be made the basis of an action for contribution where, as here, there was a jury finding that the parties before us were joint tortfeasors and the noncontributing tort-feasor has the opportunity to contest the reasonableness of the amount of the judgment.
In this case defendant tortfeasor Magle has not by formal proceeding challenged the reasonableness of the amount for which judgment was entered. She should be permitted to do so. If, as a result of a proceeding initiated by her, the money judgment is found to be reasonable in amount, I would enter judgment for Warren W. Steinberg on his cross-claim. If not, judgment should be entered for such sum as represents Magle’s pro rata share of what is determined to be reasonable compensation for the plaintiff’s injuries.
I would reverse and remand for proceedings and disposition not inconsistent with this opinion.